DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This is being included again for completeness to make sure it is entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/22/2021 has been entered and considered by the examiner.  


A voicemail was left with Michael Marcin on 7/29/2021 that with the new claims added and claim 25 previously canceled, the issue of a missing claim number would need to be corrected by an Examiner’s amendment so that a NOA could be mailed out.  

[[25]]24. (Currently Amended) (Cancelled)
[[26]]25. (Currently Amended) A method performed by an apparatus of a node of an Evolved Packet Core (EPC) network or a Fifth Generation core (5GC) network, comprising: 
controlling a user equipment (UE) capabilities database; 
processing a UECapabilityInformation uplink message received from a UE connected to a base station of the network; and 
transmitting an enquiry to a remote server for UE capability information for the UE when the UE cannot be identified in the UE capabilities database based on the UECapabilitylnformation uplink message, wherein the remote server is remote from the apparatus, the base station and the UE; and 
a memory to store the UECapabilityInformation uplink message.
[[27]]26. (Currently Amended) The method of claim 26, wherein the UE Capability information includes a UE Original Equipment Manufacturer Identifier (UE-OEM-Id), a hardware and software release (HW-SW-RELEASE) string, an evolved NodeB identifier (eNB ID), a list of disabled or unsupported radio access technologies (RATs), a list of supported RATs, a list of disabled or unsupported bands, a list of supported bands, or a list of end user controlled parameters, or a combination thereof.
[[28]]27. (Currently Amended) The method of claim 27, further comprising: 

[[29]]28. (Currently Amended) The method of claim 26, further comprising: 
retrieving the UE Capability information from a serving gateway (SGW) or a Home Location Register (HLR) based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof.
[[30]]29. (Currently Amended) The method of claim 26, wherein the UE Capability information is stored in the UE capabilities database as HW-SW-RELEASE, Full-Capability, or stored in an ASN.1 encoded format as key value pair type data formats wherein a key comprises "UE-OEM-Id", "HW-SW- RELEASE", or a value comprising "ASN.1 full UE capability", or a combination thereof.

[[31]]30. (Currently Amended) The method of claim 26, further comprising: 
calculating a current UE capability after fetching a full UE capability from a database cache or another network, wherein the one or more baseband processors are to exclude one or more bands associated with one or more disabled radio access technologies (RATs) including respective band combinations or one or more other parameters, or a combination thereof.


Allowable Subject Matter
Claims 9-16 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

These limitations, in combination with the remaining limitations of claims 9, 11, and 25, are not taught nor suggested by the prior art of record. Claims 10, 12-16, and 26-30 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENT KRUEGER/Primary Examiner, Art Unit 2474